Case 3:20-cv-00516-REP Document 1-5 Filed 07/07/20 Page 1 of 1 PagelD# 28
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither ries nor ls nero the filin ; and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the nited States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

ie REO

JS 44 (Rev. 09/19)

HeBE Bank NAS it
ank N.A. as Trustee on behalf of Ace Securities Corp. Home
Equity Loan Trust and for the registered holders of Ace Securities

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

(b) County of Residence of First Listed Plaintiff Chesterfield
(EXCEPT IN U.S. PLAINTIFF CASES)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)

Walter J. Buzzetta, (VSB No. 68006) for HSBC Bank 2000 K St. N.W.
Suite 700 Washington DC 20006 (202) 507-6407, Abby K. Moynihan
(VSB No. 79686) for Surety Trustees LLC

Henry W. McLaughlin (VSB No. 07105) for Plaintiff
707 E. Main Street, Suite 1050 Richmond, VA 23219
(804) 205-9020

 

 

 

 

Corp. Home Equity Loan Trust 2007-D1 Asset Backed Pass-Through..

 

 

 

 

 

 

 

 

 

 

 

 

 

IL. BASIS OF JURISDICTION (Place an “X” in One Box Only) Hl. CITIZENSH IP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
01 US. Government &X3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State O 1 © 1 Incorporated or Principal Place o4 04
of Business In This State
O 2 US. Government O04 Diversity Citizen of Another State O 2 © 2. Incorporated and Principal Place os 05
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O3 O 3. Foreign Nation 06 06
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
l CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
7 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure © 422 Appeal 28 USC 158 0 375 False Claims Act
120 Marine © 310 Airplane O 365 Personal Injury - of Property 21 USC 881 |( 423 Withdrawal 0 376 Qui Tam (31 USC
0 130 Miller Act 0 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
CO 140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
0 150 Recovery of Overpayment | (1 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights O 430 Banks and Banking
01 151 Medicare Act O 330 Federal Employers’ Product Liability 0 830 Patent 0 450 Commerce
0 152 Recovery of Defaulted Liability 368 Asbestos Personal 0 835 Patent - Abbreviated O 460 Deportation
Student Loans ( 340 Marine Injury Product New Drug Application |( 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran’s Benefits 1 350 Motor Vehicle 370 Other Fraud © 710 Fair Labor Standards 0 861 HIA (1395ff) (15 USC 1681 or 1692)
0 160 Stockholders’ Suits 0 355 Motor Vehicle O 37) Truth in Lending Act 0} 862 Black Lung (923) 0 485 Telephone Consumer
0 190 Other Contract Product Liability © 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Protection Act
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 0 490 Cable/Sat TV
1 196 Franchise Injury OG 385 Property Damage 0} 740 Railway Labor Act 01 865 RSI (405(g)) 1 850 Securities/Commodities/
CO 362 Personal Injury - Product Liability 0 751 Family and Medical Exchange
— Medical Malpractice Leave Act §X 890 Other Statutory Actions
L REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _| 0 790 Other Labor Litigation FEDERAL TAX SUITS O 891 Agricultural Acts
© 210 Land Condemnation C440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (U.S. Plaintiff CO 893 Environmental Matters
0 220 Foreclosure GO 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) O 895 Freedom of Information
O 230 Rent Lease & Ejectment 0 442 Employment © 510 Motions to Vacate : 0 871 IRS—Third Party Act
O 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 0 896 Arbitration
0 245 Tort Product Liability Accommodations O 530 General OF 899 Administrative Procedure
© 290 All Other Real Property CO 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION Act/Review or Appeal of
Employment Other: ( 462 Naturalization Application Agency Decision
(446 Amer. w/Disabilities -] O 540 Mandamus & Other | 465 Other Immigration © 950 Constitutionality of
Other C 550 Civil Rights Actions State Statutes
O 448 Education 0 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “'X” in One Box Only)

O1 Original
Proceeding

VI. CAUSE OF ACTION

22 Removed from 0 3
State Court

15 U.S.C. 1692
Fair Deb’

 

Remanded from
Appellate Court

o4

Brief description of cause: :
Collection Practices Act (FDCPA)

Reinstated or
Reopened

© 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

O 6 Multidistrict
Litigation -
Transfer

O 8 Multidistrict
Litigation -
Direct File

 

 

 

 

 

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 200,000.00 JURY DEMAND: WyYes No
VIII. RELATED CASE(S)
(See instructions):
IF ANY papas JUDGE (CKET NUMBER
DATE SIGNATURE OF ATTOR' RE
07/07/2020
FOR OFFICE USE ONLY v
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
